DETAILED ACTION

This office action is in response to the preliminary amendment filed 5/20/2020. As directed by the amendment, no claims have been amended, claims 1-20 have been cancelled, and claims 21-46 have been newly added.  Thus, claims 21-46 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 21-22, 24, 26-32, 34, 36-41, 43, and 45-46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ho et al (2007/0163594).

Regarding claim 22, Ho discloses the seal-side portion (106) includes an upper inner elastic wall (wall forming inner portion of cushion (106)) and an upper outer wall (wall forming outer portion of cushion (106)), and the inner wall elastically expands as fluid flows from the non-seal side portion to the seal-side portion (106)) (the cushion (106) is made of a resilient material so that returns to its undeflected position when the compressive force on the cushion (106) is removed or reduced (para [0115]), and therefore the inner wall is made of an elastic material because a resilient material is capable of undergoing elastic deformation and then elastically expanding to its undeflected position as the dampening material flows into chamber (110) of cushion (106)).

Regarding claim 26, Ho discloses the fluid flows from the non-seal side portion (112) to the seal-side portion (110) when the magnitude of the compressive force decreases (non-seal side portion (112) includes a flexible member (118) to help to urge the dampening material (110) back into mask cushion (106) so that the cushion (106) returns to an undeflected position when the compressive force on the mask cushion (106) is removed or reduced) (para [0115]).
Regarding claim 27, Ho discloses the patient interface is a nasal cushion (cavity (108) is adapted to receive the nose of a user, and therefore, the nasal interface is a nasal cushion) (para [0113]).
Regarding claim 28, Ho discloses the fluid is flowable (fluid can be a gas, fluid, gel, or any substance that is capable of flowing to and/or from chamber (110)) (para [0113]).
Regarding claim 29, Ho discloses in fig 22 an aperture is formed through the patient interface to communicate the pressurized gas to the patient (as shown in fig 22, patient interface (100) is fluidly connected to gas supply conduit (3) (para [0119]), and therefore contains an inlet opening tp receive the gas supply conduit (3) (para [0046]).

Regarding claim 31, Ho discloses that, in use, the fluid flows between the seal-side portion of the chamber and the non-seal side portion of the chamber in accordance with a magnitude of the compressive force (fluid flows from chamber (110) into reservoir (112) when mask cushion (106) is compressed) (para [0114]).

Regarding claim 34, Ho discloses the non-seal side portion includes a lower inner wall (wall of mask shell (104)) and a lower outer elastic wall (118) (flexible member), and the lower outer wall (118) of the non-seal side portion elastically expands as fluid flows from the seal-side portion (106) to the non-seal side portion (flexible member (118) is capable of flexing, as indicated by arrow (120), to enable the dampening fluid to flow from chamber (110) to reservoir (112)) (para [0114]).
Regarding claim 36, Ho discloses the patient interface is a nasal cushion (cavity (108) is adapted to receive the nose of a user, and therefore, the nasal interface is a nasal cushion (para [0113]).
Regarding claim 37, Ho discloses the fluid is flowable (fluid can be a gas, fluid, gel, or any substance that is capable of flowing to and/or from chamber (110)) (para [0113]).
Regarding claim 38, Ho discloses in fig 22 an aperture is formed through the patient interface to communicate the pressurized gas to the patient (as shown in fig 22, patient interface (100) is fluidly connected to gas supply conduit (3) (para [0119]), and therefore contains an inlet opening tp receive the gas supply conduit (3) (para [0046]).


Regarding claim 41, Ho discloses the seal-side portion (106) includes an upper inner elastic wall (wall forming inner portion of cushion (106)) and an upper outer wall (wall forming outer portion of cushion (106)), and the inner wall elastically expands as fluid flows from the non-seal side portion to the seal-side portion (106)) (the cushion (106) is made of a resilient material so that returns to its undeflected position when the compressive force on the cushion (106) is removed or reduced (para [0115]), and therefore the inner wall is made of an elastic material because a resilient material is capable of undergoing elastic deformation and then elastically expanding to its undeflected position as the dampening material flows into chamber (110) of cushion (106)).
Regarding claim 43, Ho discloses the non-seal side portion includes a lower inner wall (wall of mask shell (104)) and a lower outer elastic wall (118) (flexible member), and the lower outer wall (118) of the non-seal side portion contracts as fluid flows from the non-seal-side portion (106) to the seal side portion (flexible member (118) member is resilient so that it tends to return to its undeflected position when the compressive force on the mask cushion is removed or reduced to urge the dampening material back into mask cushion (106)) (para [0115]).

Regarding claim 46, Ho discloses the fluid is flowable (fluid can be a gas, fluid, gel, or any substance that is capable of flowing to and/or from chamber (110)) (para [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 35, and 44 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ho et al.

In the alternative, although Ho does not explicitly state that the lower outer wall of the non- seal side portion has a thickness that is smaller than a thickness of the lower inner wall of the non-seal side portion, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the relative thicknesses of the lower outer wall and the lower inner wall of the non-seal side portion so that the lower outer wall of the non- seal side portion has a thickness that is smaller than a thickness of the lower inner wall of the non-seal side portion, as it has been held that changes in sizes and shape and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modify the relative thicknesses of the lower inner wall and the lower outer wall of the non-seal portion would have been in obvious modification in order to provide a thicker mask shell to provide support for the cushion and the patient interface, and provide a thinner elastic membrane in order to provide sufficient elastic force to urge the dampening material into mask cushion (para [0115]).
Claims 23, 33, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al as applied to claims 22, 30, and 41 above, and further in view of Skipper et al (2011/0088699).
Regarding claims 23, 33, and 42, Ho discloses a seal-side portion (106) with an upper inner wall and an upper outer wall.

However, Skipper in fig 190 teaches a patient interface with a seal-side portion (gel-filled LSR cushion) including an inner wall (747) and an outer wall (748), wherein the inner wall (747) has a thickness (0.4 mm) that is smaller than a thickness (0.6 mm) of the outer wall (748) (para [0233]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the seal-side portion of Ho by providing the upper inner with has a thickness that is smaller than a thickness of the upper outer wall as taught by Skipper in order to provide a thinner, more comfortable inner wall to a patient (Skipper, para [0233]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kwok et al (2008/0289633), Ho (2007/0221227), Colin (2006/0185675), and Stegman (2014/0283832) disclose patient interface with fluid-filled chambers to adjust a seal applied to the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                          /COLIN W STUART/Primary Examiner, Art Unit 3785